Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2014

                                      No. 04-13-00881-CV

                              Jose SANCHEZ and Jeanne Sanchez,
                                        Appellants

                                                v.

                         WALTER MORTGAGE COMPANY LLC,
                                    Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-03-48878-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       Appellee Walter Mortgage Company LLC has filed a motion to dismiss this appeal.
Appellants Jose Sanchez and Jeanne Sanchez have not filed a response to the motion to dismiss.

        In their motion, appellees allege that the trial court signed a final judgment on August 2,
2013. Attached to appellees’ motion is a copy of the final judgment and the notice of appeal.
Because appellants apparently filed a timely motion for new trial, the notice of appeal was due to
be filed on October 31, 2013. A motion for extension of time to file the notice of appeal was due
on November 15, 2013. See TEX. R. APP. P. 26.3. Appellants did not file their notice of appeal
until December 13, 2013. Appellants did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex.1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.

       We, therefore, ORDER appellant to show cause in writing by March 11, 2014 why this
appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court